18 So. 3d 709 (2009)
Bryan Keith WILSON, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-3264.
District Court of Appeal of Florida, Fourth District.
September 30, 2009.
Carey Haughwout, Public Defender, and Barbara J. Wolfe, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and James J. Carney, Assistant Attorney General, West Palm Beach, for appellee.
GERBER, J.
The circuit court conducted a violation of probation hearing and found that the defendant violated his probation. The defendant claims in this direct appeal that his counsel was ineffective, and that the facts giving rise to the claim are apparent on the face of the record. See Jones v. State, *710 815 So. 2d 772, 772 (Fla. 4th DCA 2002) ("[I]neffective assistance of counsel will only be addressed on direct appeal for the first time when the facts giving rise to the claim are apparent on the face of the record, a conflict of interest is shown, or prejudice to the defendant is shown.").
We affirm because the reasons for counsel's choices on how to proceed during the violation of probation hearing are not apparent from the face of the record. This opinion, however, is without prejudice to the defendant raising his claim in an appropriate motion under Florida Rule of Criminal Procedure 3.850. We make no comment on whether such a motion would have merit or not.
Affirmed.
STEVENSON, J., and BROWN, LUCY CHERNOW, Associate Judge, concur.